Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-16-00347-CV

               ALLSTATE COUNTY MUTUAL INSURANCE COMPANY,
                                Appellant

                                               v.

                                  Gregorio G. PAREDES Jr.,
                                           Appellee

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 9,016
                          Honorable Jose A. Lopez, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

       We order that each party bear its own costs of appeal as agreed.

       SIGNED November 23, 2016.


                                                _________________________________
                                                Marialyn Barnard, Justice